Citation Nr: 9915904	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and November 1996 rating 
decisions.  In those decisions, the RO denied a petition to 
reopen a previously denied claim of service connection for 
defective hearing.  (Service connection for defective hearing 
had previously been granted by a June 1946 rating decision, 
but was later severed in December 1946.  Thereafter, an 
application to reopen the claim was denied in June 1955.)

The Board remanded the case in December 1998.  It was then 
noted that the veteran had raised the question of clear and 
unmistakable error (CUE) in the December 1946 rating action 
that severed service connection.  This CUE claim has not been 
addressed by the RO and is therefore referred to the RO for 
additional action.


FINDINGS OF FACT

1.  By a rating action dated in June 1955, the RO continued a 
previous denial of service connection for defective hearing.  
The veteran was notified of the decision, but did not 
initiate an appeal.

2.  Evidence received since the RO's June 1955 rating action 
is not so significant that it must be considered in order to 
fairly decide the question of service connection.  


CONCLUSION OF LAW

1.  The RO's June 1955 decision which denied service 
connection for defective hearing is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence has not been received since the 
RO's June 1955 decision; the claim of service connection for 
defective hearing is not reopened.  38 U.S.C.A. §§ 1110, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating action of April 1946, service connection was 
granted for perceptive deafness; however, this grant was 
later severed by a December 1946 decision.  The veteran again 
attempted to pursue a claim of service connection, but this 
later petition was denied by a June 1955 rating decision.  
The veteran was notified of the denial, but did not appeal.  
Consequently, the June 1955 decision became final.  
38 U.S.C.A. § 7105(c).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

In the veteran's case, evidence available in June 1955 
included service medical records that showed a finding of 
defective hearing made in August 1944 and abnormal findings 
on watch ticking, coin clicking and whispered voice testing 
in April 1946.  When examined by VA in November 1946, the 
veteran reported problems with hearing.  He indicated that he 
could not hear well from his right ear since an ammunition 
ship had blown up in early 1945 within a 1,000 yards of the 
ship on which the veteran served.  A diagnosis was made of 
perceptive deafness with 15/15 conversational voice testing 
noted in both ears.  

Evidence submitted after the June 1955 denial includes an 
October 1959 VA neuropsychiatric evaluation report wherein it 
was noted that the veteran reported having some impairment of 
hearing.  A March 1955 private audiogram submitted in 
February 1996 shows that the veteran had decreased puretone 
thresholds in both ears.  An August 1996 audiogram showed 
decreased thresholds and hearing loss in both ears was noted.

The veteran and his wife testified at a hearing held in July 
1997.  The veteran described serving on a landing craft that 
had 20 millimeter and 40 millimeter guns to which he was 
assigned as a loader.  He reported that his ship had been the 
subject of aerial attacks and served in combat landing 
missions.  He also described a kamikaze attack that caused an 
ammunition ship to explode at a distance of about 300 yards 
from the ship on which he served.  He also indicated that he 
fell on one occasion while aboard ship and sustained a 
concussion.  He said that he failed a hearing test for 
employment with the state police in about 1947 or 1948.  His 
wife testified that she met the veteran before he separated 
from service and that she noticed his hearing problem at that 
time.

The evidence described above tends to prove that the veteran 
currently experiences hearing loss.  However, these records 
do not include any medical evidence that suggests any 
relationship with the veteran's military service or problems 
he experienced coincident with such service, such as the 
concussion and noise exposure about which the veteran 
testified.  

While the veteran has asserted that he incurred hearing loss 
as a result of the explosion or concussion during service, 
there has been no medical evidence of such a nexus.  Although 
the veteran's statements are presumed credible for the 
purpose of deciding whether new and material evidence has 
been presented, Justus, supra, these statements by the 
veteran are not competent.  In other words, the veteran is 
competent to say what happened in service, and to describe 
symptoms since that time, but not to say what his diagnosis 
was or to link current diagnosis to events during military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board does not find his statements or his 
wife's to be probative evidence linking current disability to 
service.

In short, the additional evidence received since the RO's 
June 1955 denial tends to prove nothing more than that which 
was already proved by evidence previously of record, at least 
with respect to whether hearing loss is attributable to 
military service.  Consequently, the newly received evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
See 38 C.F.R. § 3.156(a).  


ORDER

The petition to reopen a claim of entitlement to service 
connection for defective hearing is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

